DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest, alone or in combination establishing an orbit three-dimensional simulation system for earth observation flight; determining a first orbit height adjustment amount according to current orbit height data of an aircraft and a target spatial resolution; sending a first orbit height adjustment control instruction to an aircraft control system and the orbit three-dimensional simulation system simultaneously, wherein the first orbit height adjustment control instruction carries the first orbit height adjustment amount; making orbit height adjustment, by the aircraft control system and the orbit three-dimensional simulation system, according to the first orbit height adjustment control instruction; returning an orbit height adjustment simulation result, by the orbit three-dimensional simulation system, and determining a second orbit height adjustment amount according to the orbit height adjustment simulation result and the target spatial resolution; continuing to send a second orbit height adjustment control instruction to the aircraft control system and the orbit three-dimensional simulation system simultaneously, wherein the second orbit height adjustment control instruction carries the second orbit height adjustment amount; making orbit height adjustment, by the aircraft control system and the orbit three-dimensional simulation system, according to the second orbit height adjustment control instruction, wherein the orbit three-dimensional simulation system returns an orbit height adjustment simulation result, and determines a new orbit height adjustment amount according to the orbit height adjustment simulation result, the new orbit height adjustment control instruction continues to be sent to the aircraft control system and the orbit three-dimensional simulation system simultaneously to make repeated orbit height adjustment until the orbit height adjustment simulation result returned by the orbit three-dimensional simulation system reaches an orbit height required by the target spatial resolution and then no further orbit height
adjustment is made.

Hayano et al. (US 2004/0041805) discloses land features and the three-dimensional structure shapes are detected and determined by using a satellite image (satellite imagery data) of the ground taken from a satellite together with the height information of the point cloud data (P:0005), and the satellite image is compared with the height information through visual observation thereof on a computer display (P:0005). 

However, the prior art of record does not teach applicant’s claimed invention discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648